Citation Nr: 0604263	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-05 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from June 3, 2002, to June 4, 2002, at 
Crouse Hospital, and from June 4, 2002, through June 12, 
2002, at Suny Memorial Hospital.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1972 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in July 2002, 
September 2002, and November 2002, of the Department of 
Veterans Affairs (VA) medical center in Canandaigua, New 
York.  This matter was previously before the Board in 
September 2003 and August 2005 at which times it was remanded 
to the RO for additional procedural development.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered at Crouse Hospital from June 3, 2002, to June 4, 
2002, and at Suny Memorial Hospital from June 4, 2002, to 
June 12, 2002.

2.  VA payment or reimbursement of the costs of the private 
medical care provided at Crouse Hospital from June 3, 2002, 
to June 4, 2002, and at Suny Memorial Hospital from June 4, 
2002, to June 12, 2002, was not authorized prior to the 
veteran's undergoing that treatment.

3.  The private medical care provided at Crouse Hospital from 
June 3, 2002, to June 4, 2002, and at Suny Memorial Hospital 
from June 4, 2002, to June 12, 2002, was not for, or adjunct 
to, a service-connected disability.

4.  Following emergency treatment from May 31, 2002, to 
February 3, 2002, at Messena Hospital, the veteran's 
condition stabilized and he was transferred to another 
private hospital, Crouse Hospital, on June 3, 2002, and was 
again transferred to a private hospital, Suny Memorial, on 
June 4, 2002; he could have safely been transferred to a VA 
medical facility on both occasions.




CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at Crouse Hospital from 
June 3, 2002, to June 4, 2002, and at Suny Memorial Hospital 
from June 4, 2002, to June 12, 2002, reimbursement for such 
expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.54 (2005).

2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Crouse Hospital from June 3, 
2002, to June 4, 2002, and at Suny Memorial Hospital from 
June 4, 2002, to June 12, 202, have not been met.  38U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  In the circumstances of this case, 
there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in July 2004. 

II.  Background

The pertinent evidence in this case shows that on May 31, 
2002, the veteran presented to Massena Memorial Hospital in 
Massena, New York, for emergency treatment for chest pain 
syndrome and acute coronary syndrome.  He was diagnosed as 
having acute myocardial infarction.  On file is a VAMC 
narrative, containing a May 31, 2002, entry, stating that the 
veteran had no insurance or service-connected disabilities.  
It also states that the veteran was to be considered for the 
"Mill Bill" only until stable for transfer and that the 
VAMC would follow up on June 3rd.  

Private progress notes from Massena Memorial Hospital include 
a June 3, 2002, note that the veteran was to be transferred 
to Crouse Hospital for further cardiac work-up and that the 
transfer referral had been completed and sent with the 
veteran.  It also states that he was nervous about his 
transfer to Syracuse.  It further states that the hospital 
staff had spoken with the veteran's spouse because of prior 
plans (made on May 31, 2002) to transfer the veteran to the 
VAMC in Syracuse.  This record shows that the veteran's 
spouse was aware that the veteran's insurance, "VA", didn't 
cover anything but his stay at Massena.  The veteran's spouse 
stated that she preferred to deal with the matter after the 
veteran was discharged from Syracuse.  

On June 3, 2002, the veteran was transferred to Crouse 
Hospital in Syracuse, New York.  Transfer forms from Crouse 
Hospital dated June 3, 2002, show that the veteran's 
stability status had been documented.  A cardiac 
catheterization was performed revealing severe multi-vessel 
occlusive coronary artery disease.  

The VAMC narrative shows that Crouse Hospital informed the 
VAMC on June 4, 2002, that the veteran had been transferred 
to its hospital on June 3, 2002.  The narrative also states 
that "NAO" had not received any request to transfer the 
veteran to VA.  This narrative further show that there were 
no available beds at the VAMC in Syracuse, but that the 
veteran could have perhaps gone to the Albany or Buffalo 
facility.  

On June 4, 2002, the veteran was transferred from Crouse 
Hospital to Suny University Hospital in Syracuse, New York.  
Transfer forms from Crouse Hospital dated June 4, 2002, 
include a nursing reassessment of stability form noting no 
change in the veteran's condition "since report called."  
During this hospitalization, the veteran underwent total 
arterial revascularization with bilateral radial artery and 
left internal mammary artery for symptomatic and prognostic 
benefit.  He was discharged on June 12, 2002.

Analysis

The VAMC has authorized payment for the veteran's 
hospitalization at Massena Memorial Hospital for the period 
from May 31, 2002, to June 3, 2002.  The veteran seeks 
reimbursement for the costs of medical treatment received at 
Crouse Hospital from June 3, 2002, to June 4, 2002, and 
during his admission to Suny University Hospital from June 4, 
2002, to June 12, 2002.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2002. See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the medical bills incurred at 
Crouse Hospital or Suny University Hospital nor does the 
evidence show as much.  Moreover, specific formalities which 
must be followed under 38 C.F.R. § 17.54 were not complied 
with here, as a result of which proper authorization from VA 
was not obtained.  Accordingly, the Board must conclude that 
prior authorization for the private medical treatment 
received at Crouse Hospital from June 3, 2002, to June 4, 
2002, at Suny Memorial Hospital from June 4, 2002, to June 
12, 2002, was not obtained pursuant to 38 C.F.R. § 17.54, and 
payment is not warranted for expenses incurred in conjunction 
with that treatment under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met:  (a) The care 
and services rendered were either:  (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b)).  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In the instant case, the record reflects that service 
connection is not in effect for any disability and there is 
no indication that the veteran was participating in a 
rehabilitation program.  Consequently, payment or 
reimbursement for the unauthorized private medical care 
rendered from June 3, 2002, to June 4, 2002 at Crouse 
Hospital, or from June 4, 2002, to June 12, 2002 at Suny 
Memorial Hospital is not warranted under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120.

Lastly, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)	The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)	The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)	 A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met by 
evidence establishing that a veteran was brought to a 
hospital in am ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was not a non-VA medical center);

(d)	 The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)	At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)	The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)	The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)	* * * * *

(i)	The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.  

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran at Crouse Hospital from June 
3, 2002, to June 4, 2002, and at Suny Memorial Hospital from 
June 4, 2002, to June 12, 2002, was not rendered for 
"emergency treatment" as defined by applicable law.  38 
U.S.C.A. § 1725(f)(1).  See also 38 C.F.R. § 17.1002(c)&(d).  

The probative evidence includes progress notes from Massena 
Hospital dated June 3, 2002, showing that the initial plan 
had been to transfer the veteran to the VAMC in Syracuse.  
This is consistent with the VA narrative showing that Massena 
Hospital notified the VAMC on May 31, 2002, of the veteran's 
admission and that while he was not stable for transfer at 
that time, the hospital would follow up with the VAMC on June 
3, 2002.  

However, rather than following-up with the VAMC on June 3, 
2002, regarding transferring the veteran to a VA medical 
facility, the veteran was instead transferred to a private 
hospital, Crouse Hospital, on June 3, 2002.  This was done 
pursuant to the veteran's spouse's request.  In this regard, 
progress notes at Messena Hospital show that hospital 
personnel spoke with the veteran's spouse on June 3rd about 
the change in plans (regarding the veteran's transfer to 
Crouse Hospital in Syracuse instead of the VAMC in Syracuse) 
and that she was aware that VA would not cover anything other 
than the veteran's stay at Crouse.  She indicated that she 
preferred to deal with the matter after the veteran was 
discharged from Syracuse.  Indeed, the VA narrative report 
specifically states that the "NAO" did not receive any 
request to transfer the veteran to a VA facility.  Thus, 
although VA concedes that no beds were available at the VAMC 
in Syracuse at the time of the veteran's stabilization and 
transfer on June 3, 2002, no actual attempt had been made to 
have the veteran transferred to that VA medical facility or 
any other nearby VA medical facility.  Moreover, VA indicated 
on the June 4, 2002, narrative entry that the veteran could 
have perhaps gone to the VA medical facility in Albany or 
Buffalo.

Similar circumstances surround the veteran's June 4, 2002, 
transfer to Suny Memorial Hospital.  In this regard, no 
attempt had been made to transfer the veteran to a VA medical 
facility at the time of his transfer.  Moreover, his 
condition was noted to be stable at the point of transfer.   

Based on the foregoing, the Board finds that the treatment 
rendered at Crouse Hospital from June 3, 2002, to June 4, 
2002, and at Suny Memorial Hospital from June 4, 2002, to 
June 12, 2002, did not constitute emergency treatment under 
38 U.S.C.A. § 1725.  In other words, the veteran could have 
been safely transferred to a VA medical facility on June 3, 
2002, and again on June 4, 2002.  Consequently, the evidence 
fails to satisfy the requisite criteria for payment or 
reimbursement of the expenses being claimed.  38 C.F.R. 
§ 1725; 38 C.F.R. § 17.1002.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).


ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from June 3, 2002, to June 4, 2002, at 
Crouse Hospital, and from June 4, 2002, to June 12, 2002, at 
Suny Memorial Hospital, is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


